PER CURIAM.
Appellant, a juvenile, urges that a suspended commitment to a moderate risk residential program as the sanction imposed for indirect contempt violates the requirements of section 39.0145(2), Florida Statutes (Supp. 1994) because the record includes no indication that an alternative sanction was unavailable or inappropriate. We disagree. The lower court explained on the record why he believed the sanction imposed was the appropriate one under this child's particular circumstances. The court is not obliged to review and reject the laundry list of alternatives nor is the court obliged to incant the “unavailable or inappropriate” language of the statute in some conclusory way. The reason he expressed meets the requirements of the statute.
AFFIRMED.
GOSHORN, HARRIS and GRIFFIN, JJ., concur.